Citation Nr: 9927530	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic headache disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
August 1969.

This matter arises from a November 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which declined to reopen the veteran's claim 
for service connection for chronic headaches.  The case was 
appealed to the Board of Veterans' Appeals (Board), and the 
Board remanded the case in June 1995 for additional 
development.  The case was returned to the Board and in a 
July 21, 1997 decision, the Board denied the appeal based on 
the law as it existed at that time.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, (Court)).  In an Order dated November 27, 1998, the 
Court granted a motion by the VA without opposition from the 
appellant, and vacated the Board's July 21, 1997, decision 
and remanded the case to the Board for readjudication of the 
claim consistent with considerations discussed in the joint 
motion.  [redacted] (U.S. Vet. App. [redacted]). 


REMAND

The law provides that unappealed rating decisions are final.  
38 U.S.C.A. § 7105.  Further, decisions of the Board are also 
final.  38 U.S.C.A. § 7104(b).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the Board's decision in July 1997, the caselaw 
defining new and material evidence stated that evidence was 
"new" if it was not "merely cumulative" of evidence 
already in the record; it was "material" if it was 
"relevant [to] and probative of the issue at hand" and 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome.  Evidence that was considered 
relevant and probative, was often still not of sufficient 
weight to warrant a new hearing.  Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  

In September 1998, the Federal Circuit Court of Appeals 
issued a decision which overturned the test for new and 
material evidence described in Colvin, supra.  The Federal 
Circuit Court interpreted 38 C.F.R. § 3.156(a) to mean that 
if evidence submitted in a new and material claim contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability it should be 
considered, regardless whether it changes the original 
outcome.  Hodge v. West 155 F.3d 1356, 1363 (1998).  The 
Court further interpreted the Federal Circuit Court's holding 
in two recent decisions, Winters v. West, 12 Vet.App. 203 
(1999), and Elkins v. West, 12 Vet.App. 209 (1999), which 
delineated the three-part analysis to be applied when a claim 
to reopen is presented.  

In the instant case, the veteran has not had the benefit of 
consideration under this more favorable interpretation of the 
law as applicable.  See Karnas v. Derwinski 1 Vet.App. 308, 
312-313 (1991).  Therefore, as the RO has not had the 
opportunity to adjudicate the veteran's request to reopen his 
claim according to the analysis required by Hodge, supra, a 
remand is required.   

Accordingly, this claim is remanded to the RO for the 
following action:

1.  The RO should review the veteran's 
request to reopen and submission of 
evidence since the Board's final decision 
of August 1985 under the provisions of 
38 C.F.R. § 3.156(a) as upheld by Hodge 
v. West 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If the RO should find that the 
veteran has submitted new and material 
evidence, then analysis as outlined in 
Winters v. West, 12 Vet.App. 203 (1999), 
and Elkins v. West, 12 Vet.App. 209 
(1999), should follow to determine 
whether the claim is well grounded.  If 
the claim is found to be well-grounded, 
then the RO should adjudicate it 
accordingly ensuring compliance with the 
duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Should the claim referenced above 
continue to be denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond to the supplemental statement 
of the case before the record is returned 
to the Board for further review. 

The purpose of this remand is to afford the veteran due 
process and to comply with the November 27, 1998, Order of 
the Court.  The Board intimates no opinion as to the ultimate 
determination to be made in this case.  The appellant is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









